ACCEPTED
                                                                       01-14-00257-CV
                                                              FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  2/2/2015 10:47:14 AM
                                                                   CHRISTOPHER PRINE
                                                                                CLERK



                  No. 01-14-00257-CV
                                                        FILED IN
                        IN THE                   1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                COURT OF APPEALS                 2/2/2015 10:47:14 AM
             FIRST DISTRICT OF TEXAS             CHRISTOPHER A. PRINE
                                                         Clerk


        JAMES T. DREILING and SILVEROAK
              LAND COMPANY, L.P.,
                    Appellants,
                        v.
         SECURITY STATE BANK & TRUST,
                     Appellee.


 From the County Court at Law of Kendall County, Texas,
Cause No. 12-473CCL, the Honorable Bill Palmer Presiding


 APPELLANTS’ DESIGNATION OF LEAD COUNSEL


                         DECKER JONES, P.C.
                         Burnett Plaza, Suite 2000
                         801 Cherry Street, Unit 46
                         Fort Worth, Texas 76102
                         817-336-2400 (telephone)
                         817-336-2181(facsimile)

                         DANIEL L. BATES
                         State Bar No. 01899900
                         STEPHEN L. POLOZOLA
                         State Bar No. 24027625
                         KYLE B. FONVILLE
                         State Bar No. 24087530

                         ATTORNEYS FOR APPELLANTS
TO THE HONORABLE FIRST DISTRICT COURT OF APPEALS:

       Appellants, JAMES T. DREILING and SILVEROAK LAND COMPANY,

L.P., hereby submit this Designation of Lead Counsel and would respectfully show

as follows:

       Appellants designate the following as lead counsel and request that the Court

and all attorneys of record direct all further notices, motions, briefs,

correspondence, and papers as follows:



                     Daniel L. Bates (Lead appellate counsel)
                     State Bar No. 01899900
                     Decker Jones, P.C.
                     801 Cherry Street, Unit #46
                     Burnett Plaza, Suite 2000
                     Fort Worth, Texas 76102
                     (817) 336-2400 (telephone)
                     (817) 336-2181 (facsimile)
                     Email: dbates@deckerjones.com




DESIGNATION OF LEAD COUNSEL                                                    Page 1
8478.54002/397502
                              Respectfully submitted,
                              DECKER JONES, P.C.
                              Burnett Plaza, Suite 2000
                              801 Cherry Street, Unit 46
                              Fort Worth, Texas 76102
                              817-336-2400 (telephone)
                              817-336-2181 (facsimile)

                              By:   /s/ Daniel L. Bates
                                    DANIEL L. BATES
                                    State Bar No. 01899900
                                    Email: dbates@deckerjones.com
                                    STEPHEN L. POLOZOLA
                                    State Bar No. 24027625
                                    Email: spolozola@deckerjones.com
                                    KYLE B. FONVILLE
                                    State Bar No. 24087530
                                    Email: kfonville@deckerjones.com

                              ATTORNEYS FOR APPELLANTS,
                              JAMES T. DREILING and SILVEROAK
                              LAND COMPANY, L.P.


                              JAMES T. DREILING

                              By:    /s/ James T. Dreiling
                                    JAMES T. DREILING, Appellant

                              SILVEROAK LAND COMPANY, L.P.

                              By:    /s/ James T. Dreiling
                                    JAMES T. DREILING, as authorized
                                    representative of Appellant Silveroak
                                    Land Company, L.P.




DESIGNATION OF LEAD COUNSEL                                         Page 2
8478.54002/397502
                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the
foregoing instrument was served on counsel of record on February 2, 2015 in the
matter indicated below:

       Via ECF
       Patrick M. Dooley, Esq.
       516 West Main St.
       Fredericksburg, Texas 78624
       Email: dooleym@austin.rr.com



                                      By:   /s/ Daniel L. Bates
                                            DANIEL L. BATES




DESIGNATION OF LEAD COUNSEL                                               Page 3
8478.54002/397502